UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 4, 2010 AMICO GAMES CORP. (Exact name of registrant as specified in its charter) Nevada 000-53461 98-0579264 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Room North-02, 9th Floor, Flat A, No. 89 Zhongshan Avenue West, Tianhe District, Guangzhou, Canton Province, China 510630 (Address of principal executive offices) (8620) 85562666 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant (a) Previous independent registered public accounting firm (i) On June 4, 2010, Amico Games Corp., (the “Company”) formally informed M&K CPAS, PLLC of their dismissal as the Company’s independent registered public accounting firm. (ii) The reports of M&K CPAS, PLLC on the Company’s consolidated financial statements as of and for the fiscal years ended August 31, 2008 and 2009 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle except to indicate that there was substantial doubt about the Company ability to continue as a going concern. (iii) The Company’s Board of Directors participated in and approved the decision to change independent registered public accounting firms. (iv) During the fiscal years ended August 31, 2008 and 2009, and through June 4, 2010, there have been no disagreements with M&K CPAS, PLLC on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of M&K CPAS, PLLC would have caused them to make reference thereto in connection with their report on the financial statements for such years. (v) The Company has requested that M&K CPAS, PLLC furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements. A copy of the letter provided by M&K CPAS, PLLC is filed as Exhibit 16.1 to this Form 8-K. (b) New independent registered public accounting firm On June 4, 2010 the Company engaged Yichien Yeh, CPA as its new independent registered public accounting firm. During the two most recent fiscal years and through June 4, 2010, the Company had not consulted with Yichien Yeh, CPA regarding any of the following: (i) The application of accounting principles to a specific transaction, either completed or proposed; (ii) The type of audit opinion that might be rendered on the Company’s consolidated financial statements, and none of the following was provided to the Company: (a) a written report, or (b) oral advice that Yichien Yeh, CPA concluded was an important factor considered by the Company in reaching a decision as to accounting, auditing or financial reporting issue; or (iii) Any matter that was subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K. Item 9.01 Financial Statements and Exhibits Letter from M&K CPAS, PLLC to the SEC dated June 8, 2010 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 8, 2010 AMICO GAMES CORP. By: /s/ Peter Liu Peter Liu President and Chief Executive Officer
